Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
 
Claim Objections
Claim 40 is objected to under 37 CFR 1.75(c) because the claim does not further limit parent claim 30. Claim 30 recites the limitation “… a controller configured to…cause the transmitter coil to be energized during the second digital pulse…”, claim 40 recites the limitation “… the controller is configured to cause the transmitter coil to be energized during the second digital pulse.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LETHELLIER et al. (US 2017/0346348 A1, hereinafter LETHELLIER).
                         
    PNG
    media_image1.png
    748
    546
    media_image1.png
    Greyscale

As per claim 7, LETHELLIER discloses a sub-surface wireless charger comprising: 
a transmitter coil (See Fig.1, Item#126, discloses a primary pad for transmitting power to the a charge receiving device); and 
a controller (See Fig.1, Item#120, discloses a primary controller) configured to:
generate a first digital pulse having a first energy (See Fig.6, step#602, discloses generating a low power pulse, also see Par.40 discloses “generating a low power pulse on 
receive a first response from a receiver via the transmitter coil during the first digital pulse (See Par.40, and Fig.6, Step#604, disclose “generating a low power pulse on the primary pad and determining if a signal is present on the secondary pad is above an approach signal threshold”, after the pulse is generated on the primary pad, a signal presence on the secondary pad is detected to determine if the secondary pad is within distance threshold to the primary pad);
generate a second digital pulse having a second energy, the second energy being higher than the first energy (See Fig.6, step#606, discloses generating an alignment pulse, also see Par.64 which discloses “The alignment pulse, in one embodiment, is more powerful than the low power pulse used by some embodiments of the approach module 202”); [[and]]
prevent the sub-surface wireless charger from beginning wirelessly charging the receiver when a second response is not received from the receiver via the transmitter coil during the second digital pulse (See Fig.6, Step#612, see Par.5, discloses a measurement module for determining the amount of coupling between the primary pad and the secondary pad, if the coupling feedback signal is above the lower limit and below the upper limit then the secondary pad is stopped and charging starts, if the coupling does not fall between the upper and lower limits then the alignment pulse continues until the proper coupling is achieved); and
receiver when the second response is received from the receiver via the transmitter coil during the second digital pulse (See Fig.6, Step#618, discloses that when a signal is received indicating that coupling is between lower and upper coupling limits, then charging is started).
As per claim 10, LETHELLIER discloses the sub-surface wireless charger of claim 7 as discussed above, wherein the controller is configured to cause the transmitter coil to be energized during wireless charging of the receiver (See Fig.1, Items#120 and 118, and pars.50 and 54 disclose a primary controller which sends a control signal to resonant converter 118, the output of the converter is connected to the primary pad to control charging).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29 and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over LETHELLIER in view of SHELLHAMMER et al. (US 2018/0131218 A1, hereinafter SHELLHAMMER).
As per claim 29, LETHELLIER discloses the sub-surface wireless charger of claim 7 as discussed above, however LETHELLIER does not disclose wherein the first digital pulse is repeatedly generated until the first response from the receiver is received, and wherein the first energy of the first digital pulse is respectively increased.
SHELLHAMMER discloses a sub-surface wireless charger wherein the first digital pulse is repeatedly generated until the first response from the receiver is received, and wherein the first energy of the first digital pulse is respectively increased (See Fig.6, steps#604-610, disclose generating energy at the lowest level and detecting a response signal from the charge receiving device, if no response signal is received then the signal is repeatedly generated and increased by an amount x at every repetition).
LETHELLIER and SHELLHAMMER are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LETHELLIER with that of SHELLHAMMER by repeatedly generating the low power signal until a response is received and increasing the signal every time the signal is generated for the benefit of only activating the alignment pulse signal when a device is detected.
As per claim 42, LETHELLIER discloses a method comprising:
generating, by a sub-surface wireless charger, a first pulse having a first energy (See Fig.6, step#602, discloses generating a low power pulse, also see Par.40 discloses “generating a 
receiving, by the sub-surface wireless charger, a first response from a receiver via a transmitter coil during the first pulse (See Par.40, and Fig.6, Step#604, disclose “generating a low power pulse on the primary pad and determining if a signal is present on the secondary pad is above an approach signal threshold”, after the pulse is generated on the primary pad, a signal presence on the secondary pad is detected to determine if the secondary pad is within distance threshold to the primary pad);
generating, by the sub-surface wireless charger, a second pulse having a second energy, the second energy being higher than the first energy (See Fig.6, step#606, discloses generating an alignment pulse, also see Par.64 which discloses “The alignment pulse, in one embodiment, is more powerful than the low power pulse used by some embodiments of the approach module 202”); [[and]]
preventing, by the sub-surface wireless charger, beginning wirelessly charging the receiver when a second response is not received from the receiver via the transmitter coil during the second pulse (See Fig.6, Step#612, see Par.5, discloses a measurement module for determining the amount of coupling between the primary pad and the secondary pad, if the coupling feedback signal is above the lower limit and below the upper limit then the secondary pad is stopped and charging starts, if the coupling does not fall between the upper and lower limits then the alignment pulse continues until the proper coupling is achieved); and
wherein the first pulse is repeatedly generated until the first response from the receiver is received, and wherein the first energy of the first pulse is respectively increased.
SHELLHAMMER discloses a sub-surface wireless charger wherein the first digital pulse is repeatedly generated until the first response from the receiver is received, and wherein the first energy of the first digital pulse is respectively increased (See Fig.6, steps#604-610, disclose generating energy at the lowest level and detecting a response signal from the charge receiving device, if no response signal is received then the signal is repeatedly generated and increased by an amount x at every repetition).
LETHELLIER and SHELLHAMMER are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LETHELLIER with that of SHELLHAMMER by repeatedly generating the low power signal until a response is received and increasing the signal every time the signal is generated for the benefit of only activating the alignment pulse signal when a device is detected.

As per claim 43, LETHELLIER and SHELLHAMMER disclose the method of claim 42 as discussed above, further comprising causing the transmitter coil to be energized while .
Claims 30 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over LETHELLIER in view of MESKENS et al. (US 2018/0272130 A1, hereinafter MESKENS).
As per claims 30 and 40, LETHELLIER discloses a sub-surface wireless charger comprising: 
a transmitter coil (See Fig.1, Item#126, discloses a primary pad for transmitting power to the a charge receiving device); and 
a controller (See Fig.1, Item#120, discloses a primary controller) configured to:
generate a first digital pulse having a first energy (See Fig.6, step#602, discloses generating a low power pulse, also see Par.40 discloses “generating a low power pulse on the primary pad and determining if a signal is present on the secondary pad is above an approach signal threshold”); [[and]]
receive a first response from a receiver via the transmitter coil during the first digital pulse (See Par.40, and Fig.6, Step#604, disclose “generating a low power pulse on the primary pad and determining if a signal is present on the secondary pad is above an approach signal threshold”, after the pulse is generated on the primary pad, a signal presence on the secondary pad is detected to determine if the secondary pad is within distance threshold to the primary pad);
digital pulse having a second energy, the second energy being higher than the first energy (See Fig.6, step#606, discloses generating an alignment pulse, also see Par.64 which discloses “The alignment pulse, in one embodiment, is more powerful than the low power pulse used by some embodiments of the approach module 202”);
cause the transmitter coil to be energized during the second digital pulse (See Fig.6, Step#618, discloses that when a signal is received indicating that coupling is between lower and upper coupling limits, then charging is started). However, LETHELLIER does not disclose while the transmitter coil is energized, determine whether the receiver performs detuning; stop energizing the transmitter coil or reduce an energy level flowing through the transmitter coil when the controller determines that the receiver performs detuning; and begin wirelessly charging the receiver when the controller determines that the receiver does not perform detuning.
MESKENS discloses a wireless charging system wherein while the transmitter coil is energized, determine whether the receiver performs detuning (See Par.6, discloses transferring power signals from the external coil to the charge receiving device and monitoring for a detuning of the charge receiving device); 
stop energizing the transmitter coil or reduce an energy level flowing through the transmitter coil when the controller determines that the receiver performs detuning (See Par.6, discloses terminating transfer of the power signals upon detecting the detuning of the charge receiving device); and 
receiver when the controller determines that the receiver does not perform detuning (See Pars.6 and 34, disclose charging the charge receiving device when detuning sequence is not detected and terminating charging when detuning sequence is detected).
LETHELLIER and MESKENS are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing  date of the invention to modify the invention disclosed by LETHELLIER with that of MESKENS by terminating charging when the controller determines that the receiver performs detuning and beginning charging when the receiver does not perform detuning for the benefit of protecting the battery against overcharging.
As per claim 41, LETHELLIER and MESKENS disclose the sub-surface wireless charger of claim 30 as discussed above, wherein the controller is further configured to cause the transmitter coil to be energized during wireless charging of the receiver (See LETHELLIER, Fig.1, Items#120 and 118, disclose a primary controller which activates the resonant converter to provide output to charging pad 126 when charging takes place).
Claims 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over LETHELLIER in view of MESKENS and in further view of KORMANN et al. (US 10,164,600 B2, hereinafter KORMANN).
As per claim 31, LETHELLIER and MESKENS disclose the sub-surface wireless charger of claim 30 as discussed above, however LETHELLIER and MESKENS do not is configured to determine whether the receiver performs detuning by monitoring a voltage across the transmitter coil.
KORMANN discloses a wireless power transmission system wherein the transmitter controller is configured to determine whether the receiver performs detuning by monitoring a voltage across the transmitter coil (See Col.2, lines 20-30, discloses detecting detuning of the receiver by monitoring the transmitter current or voltage).
LETHELLIER, MESKENS and KORMANN are analogous art since they all deal with wireless power transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LETHELLIER and MESKENS with that of KORMANN by detecting the detuning of the receiver by monitoring the voltage in the transmitter coil protecting the device against damage caused by increased current consumption (See Col.1, lines 44-46).
As per claims 32-33, LETHELLIER and MESKENS disclose the sub-surface wireless charger of claim 31 as discussed above, however LETHELLIER and MESKENS do not explicitly disclose wherein the controller determines is configured to determine whether the receiver performs detuning by determining whether a signal with a frequency lower than 1 kHz has an energy higher than a threshold or wherein the frequency is between 15Hz and 1 kHz. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine the detuning based on the transmitter voltage exceeding a 
Allowable Subject Matter
Claims 34-39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AHMED H OMAR/            Examiner, Art Unit 2859               

/EDWARD TSO/            Primary Examiner, Art Unit 2859